CENTRAL SECURITIES CORPORATION INTERIM REPORT TO STOCKHOLDERS AS OF SEPTEMBER 30, 2015 To the Stockholders of Central Securities Corporation : Financial data for the quarter ended September 30, 2015 prepared by management without audit by our independent registered public accounting firm and other pertinent information are submitted herewith. Comparative net assets are as follows: Sept. 30, 2015 June 30, 2015 Dec. 31, 2014 Net assets $ $ $ Net assets per share of Common Stock $ $ $ Shares of Common Stock outstanding Comparative operating results are as follows: Nine months ended September 30, Net investment income $ $ Per share of Common Stock * * Net realized gain on sale of investments Decrease in net unrealized appreciation of investments ) ) Increase (decrease) in net assets resulting from operations ) * Per-share data are based on the average number of Common shares outstanding during the nine-month period. During the nine months ended September 30, 2015, the Corporation purchased 772,134 shares of its Common Stock at an average price of $21.34 per share. The Corporation may from time to time purchase its Common Stock in such amounts and at such prices as the Board of Directors deems advisable in the best interests of stockholders. Purchases may be made on the NYSE MKT or in private transactions directly with stockholders. Stockholders’ inquiries are welcome. Central Securities Corporation Wilmot H. Kidd , President 630 Fifth Avenue
